DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2.	Claims 4-8, 12, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4-8. 12 , and 13, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	Claims 7 and 8 are identical. 
	Appropriate correction or clarification is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	3.	Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ward et al. (US 2017/0335151 A1) in view of Barnes et al. (US 2014/0329959 A1).  
    	Ward et al. disclose cyanoacrylate compositions, methods for making same, and uses therefor. The compositions can be used to bond a variety of substrates including plastics and metals (meeting the limitations of claims 15 and 16).  The compositions remain effective after thermal ageing and humid ageing. In one aspect, the disclosed invention provides a two-part curable composition comprising: a cyanoacrylate component (equivalent to component (a) of the claimed invention), a rubber toughening agent, a component containing at least two (meth)acrylate functional groups, (equivalent to component (c) of the claimed invention), at least one benzonitrile compound (equivalent to component (d) of the claimed invention), at least one anhydride component (equivalent to component (e) of the claimed invention). Suitably, the cyanoacrylate component is ethyl-2-cyanoacrylate (meeting the limitations of claims 7 and 8). The component containing at least two (meth)acrylate functional groups may be selected from the group consisting of hexane diol diacrylate, hexane diol dimethacrylate, and di-trimethylolpropane tetraacrylate 
and combinations thereof (meeting the limitations of claims 9 and 10). The component containing at least two (meth)acrylate functional groups may be present in an amount of from 1 to 20 wt %, (meeting the limitations of claim 4).  The anhydride component may, for example, be selected from the group consisting of: phthalic anhydride, tetrahydrophthalic anhydride, itaconic anhydride or 4-methylphthalic anhydride. (meeting the limitations of claims 12 and 13). The anhydride component may be present in an amount of from 0.1 to 5 wt %, preferably in an amount of from 0.1 to 2 wt % based on the total weight of the composition (meeting the limitations of claim 6). The benzonitrile compound may be selected from the group consisting of: 
tetrafluoroisophthalonitrile, 3,5-dinitrobenzonitrile; 2-chloro-3,5-dinitrobenzonitrile; pentafluorobenzonitrile;  and tetrachloroterphthalonitrile. (meeting the limitations of claim 11). Suitably, the benzonitrile compound is present in an amount of from 0.05 
to 5 wt %, more suitably in an amount of from 0.1 to 1 wt %, based on the total 
weight of the composition.  (meeting the limitations of claim 5). (See Abstract and paragraphs 0019-0046).  
 	Ward et al. do not state that the rubber toughening agent is a 
copolymer of polyethylene and polyvinyl acetate. 
	However, Barnes et al. disclose cyanoacrylate/free radical curable adhesive systems that contain tougheners such as elastomeric polymers selected from elastomeric copolymers of a lower alkene monomer and (i) acrylic acid esters, (ii) methacrylic acid esters or (iii) vinyl acetate, such as acrylic rubbers; polyester urethanes; ethylene-vinyl acetates; fluorinated rubbers; isoprene-acrylonitrile polymers; 
chlorosulfinated polyethylenes; and homopolymers of polyvinyl acetate were 
found to be particularly useful.  Barnes et al. teach that copolymers of polyethylene and polyvinyl acetate, are available commercially under the trade name LEVAMELT by LANXESS Limited, and are useful given that LEVAMELT consists of methylene units forming a saturated main chain with pendant acetate groups and the presence of a fully saturated main chain is an indication that LEVAMELT-branded copolymers are particularly stable; they does not contain any reactive double bonds which make conventional rubbers prone to aging reactions, ozone and UV light.  The saturated backbone is reported to make the polymer robust. Depending on the ratio of polyethylene/polyvinylacetate, the solubilities of these LEVAMELT elastomers change in different monomers and also the ability to toughen changes as a result of the solubility. The LEVAMELT elastomers are available in pellet form and are easier to 
formulate than other known elastomeric toughening agents. (See Abstract and paragraphs 0116-0119). 
 	Accordingly, it would have been obvious to one having ordinary skill in the art to use copolymers of polyethylene and polyvinyl acetate in the compositions taught by Ward et al. given that Barnes et al. teach that such toughening agents are particularly stable and are easier to formulate than other known elastomeric toughening agents. 
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504. The examiner can normally be reached Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEEBA AHMED/Primary Examiner, Art Unit 1787